Title: To George Washington from Robert Smith, 3 March 1780
From: Smith, Robert
To: Washington, George


          
            Sir,
            Edenton [N.C.] 3d march 1780
          
          I am honoured with yours of the 4th ulto to Our House, now desolved by the death of my worthy friend & partner Mr Hewes—I observe you want to know what freight & charges are on your pipe of wine—I am happy you approve of the manner I sent it & I hope it went to hand Safe, without waste or adulteration—the Owners of the Hancock in which the wine came (one of which I am, and at this time represent the whole) think the obligation on the Other side, deeming it an Honour to have it in their power in the Smallest degree to oblige, who they Justly term, the Saviour of their Country, and they wish for more Opportunities to convince your Excellency how Sincere they are in this profession Should any thing of yours come this way from any quarter, good care will be taken of it, Subject to your Orders—with every degree of respect & Esteem, Man can bear to Man, I am Your Excellencys Most Obedt & very Humble Servt
          
            Rob. Smith
          
        